GROSSCUP, Circuit Judge
(concurring). The foregoing opinion so compactly and clearly sets forth the correlative rights and the correlative obligations of employer and employees when engaged in a strike or lock out, that it is with hesitation that I add this word; and I only add it that nothing that is contained in the opinion, may be construed to relate to the correlative rights and the correlative obligations of employer and employees in any relationship other than their somewhat anomalous relationship pending a strike or lock out.
A strike is cessation of work by employees in an effort to get for the employees more desirable terms. A lock out is a cessation of the furnishing of work to employees in an effort to get for the employer more desirable terms. Neither strike nor lock out completely terminates, when this is its purpose, the relationship between the parties. The employees who remain to take part in the strike or weather the lock out do so that they may be ready to go to work again on terms to which they shall agree — the employer remaining ready to take them back on terms to which he shall agree. Manifestly, then, pending a strike or a lock out, and as to those who have not finally and in good faith abandoned it, a relationship exists between employer *53and employee that is neither that of the general relation of employer and employee, nor again that of employer looking among strangers for employees, or employees seeking from strangers employment. And it is with respect to this somewhat anomalous relationship that, as I understand it, this opinion speaks; a statement that it seems to me ought to be made to confine the opinion to the actual situation to which it is intended to relate — to differentiate what we say from what might arise in cases where, neither strike nor lock out pending, persuasion is resorted to to induce other employers not to employ given applicants for employment, or to persuade employees not to take employment with given employers, upon which questions we do not as I understand it, express any opinion.